The Chancellor
declared, that the sale by the defendants, H. and B., as loan officers, of the mortgaged premises, was irregular and void, because it was not made in pursuance of the due previous notice required by the twentieth section of the act of the 18th of April, 1786. (Sess. 9. ch. 40.) That act required the advertisements of sale to be fixed at not less than three of the most public places in three or more towns of the county where the premises were situated, describing the quantity and situation of the lands mortgaged ; and the notice in this case did not appear to have been put up at the requisite public places, and the advertisements (if any were published) did not describe the quantity or true Situation of the lands to be sold. This appeared, he said, satisfactorily, from the charge in the bill, from the admission of the bill by the loan officers, who suffered it to be taken pro confesso, and from the absence of all proof of notice. The note given to the loan officers for the balance of the purchase money was ordered to be delivered up to be cancelled, and the defendant D was thereupon ordered to release all his *111elaim and title under the purchase to the plaintiffs, who were the owners of the equity of redemption, and in possession of the premises. The case was deemed to fall within the principle of the decision in Denning v. Smith, (3 Johns. Ch. Rep. 332.) which required the directions of the statute in respect to the sale to be strictly pursued.
No costs were given to either party as against the other, as there was no fraud or bad faith in the sale or purchase ; and the defendant,!)., purchased without knowledge of any irregularity in the notice of sale, and was not, under the circumstances of the case, chargeable with any unreasonable and unjust assertion of his claim, in any stage of the transaction.
Decree accordingly.